DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 16 May 2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2011/0169723) in view of Cheng et al. (US 2010/0315322).

Regarding claim 1, Hsu et al. disclose a driving method of a Gate Drive on Array (GOA) circuit, comprising
Step SI: providing a GOA circuit driving device (Figure 1), which comprises a timing controller (Figure 1, 22), a level shift IC (Figure 1, 24), and a buffer capacitor (Figure 2, C1), wherein the timing controller is electrically connected to the level shift IC (Figure 1); a first terminal of the buffer capacitor is electrically connected to the level 
Step S2: providing n initial clock signals from the timing controller to the level shift IC, n being a positive integer greater than or equal to 4 (Figures 1-2 show CLK1-CLK4, i.e. 4 clock signals, are fed from timing controller 22 to level shift circuit IC 24); and
Step S3: conducting level shifting to the n initial clock signals with the level shift 1C to obtain n target clock signals, and providing the n target clock signals to the GOA circuit (Figures 1-2 show CLK1-CLK4 are level shifted to CLKout1-CLKout4 which are then provided to GOA 43.);
wherein the target clock signals have a high voltage source and a low voltage source (Figure 4 shows CLKout1-CLKout4 have high and low voltages.);
when the target clock signals are switched from the high voltage source to the low voltage source, the target clock signals are first switched from the high voltage source to being shorted with the buffer capacitor so that the target clock signals have a transition level and stay at the transition level for a preset first period, and are then switched from the transition level to the low voltage source (Figure 4 and paragraph [0037]);
when the target clock signals are switched from the low voltage source to high voltage source, the target clock signals are first switched from the low voltage source to being shorted with the buffer capacitor so that the target clock signals have the transition level and stay at the transition level for the preset first period, and are then 
a value of the transition level is half of a voltage difference of the low voltage source and the high voltage source (Figure 4 shows that the value of the transition level during the charge sharing operation is half of the difference of the high and low voltage source.) .
Hsu et al. fail to explicitly teach:
the level shift IC is fed with a high voltage source and a low voltage source; and
wherein the target clock signals have a high voltage source equal to the high voltage source and a low voltage source equal to the low voltage source
Cheng et al. disclose wherein:
a level shift IC is fed with a high voltage source and a low voltage source (Figure 5 shows 340 gets high and low voltage.  See paragraph [0020], where 340 has a level shifter.); and
wherein the target clock signals have a high voltage source equal to the high voltage source and a low voltage source equal to the low voltage source (Figures 4 and 5 show the clock signals have a high voltage source equal to the high voltage source and a low voltage source equal to the low voltage source.  See paragraph [0020]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Hsu et al. performs the same function as it does separately of providing a driving method of a GOA circuit comprising a level shifter , and Cheng et 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the high and low voltages to being input into the level shifter circuit.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, Hsu et al. and Cheng disclose the driving method of a GOA circuit according to claim 1, wherein, in step S2, the timing controller further provides a pulse width control signal to the level shift IC (Cheng: Figure 4, VCS); and, in step S3, the first period is determined according to the pulse width control signal (Cheng: Figure 4, T1, T2, T3, Tn are determined according to VCS.).

Regarding claim 3, Hsu et al. and Cheng disclose the driving method of a GOA circuit according to claim 2, wherein, in step S2, the first period is equal to a pulse width of the pulse width control signal (Cheng: Figure 4, T1, first period, is equal to a pulse width of VCS.).

Regarding claim 6, this claim is rejected under the same rationale as claim 1.

Regarding claim 7, this claim is rejected under the same rationale as claim 2.

Regarding claim 8, this claim is rejected under the same rationale as claim 3.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2011/0169723) in view of Cheng et al. (US 2010/0315322) and further in view of Park (US 2013/0249781).

Regarding claim 4, Hsu et al. and Cheng disclose the driving method of a GOA circuit according to claim 1.
Hsu et al. and Cheng fail to teach wherein the GOA circuit driving device provided in step SI further comprises a power management IC electrically connected to the level shift IC; and the level shift IC obtains the high voltage source and low voltage source from the power management IC.
Park discloses wherein a driving method comprises a power management IC (Figure 3, 40) electrically connected to the level shift IC (Figure 3 shows 40 electrically connected to level shift 26.); and the level shift IC obtains a high voltage source and low voltage source from the power management IC (Figure 3 shows 26 obtains a high and low voltage source VGH and VGL from 40. See paragraph [0038] for example.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the power management IC of Park in the GOA circuit taught by the combination of Hsu et al. and Cheng.  The motivation to 

Regarding claim 9, this claim is rejected under the same rationale as claim 4.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2011/0169723) in view of Cheng et al. (US 2010/0315322) and further in view of Geng et al. (US 2017/0337862).

Regarding claim 5, Hsu et al. and Cheng disclose the driving method of a GOA circuit according to claim 1, wherein the n initial clock signals have a duty ratio less than or equal to 50% (Figure 5 shows CLK1, CLK2 with duty cycle less than 50%.).
Hsu et al. and Cheng fail to teach the timing controller is electrically connected to the level shift IC through an I2C bus.
Geng et al. disclose of using an I2C bus to electrically connect between a controller and other elements (See paragraph [0046]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use an I2C bus as taught by Geng et al. to connect the timing controller and level shift IC.  The motivation to combine would have been in order to use a bus standard that is widely adopted in the field of micro-electronics communication control and thus easily adopted into the GOA circuit.

Regarding claim 10, this claim is rejected under the same rationale as claim 5.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
16 February 2021